Citation Nr: 0116140	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-19 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama




THE ISSUE

Whether disabilities from an August, 1999 accident are the 
result of the veteran's own willful misconduct, for pension 
purposes.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from March 1973 to January 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 administrative decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to a 
nonservice-connected  pension based on injuries the veteran 
sustained in an accident on August 2, 1999.  Though the 
statement of the case lists the issue as entitlement to a 
permanent and total disability rating for pension purposes, 
the adjudicative action on the part of the RO has been 
limited to the willful misconduct determination and the Board 
will limit its appellate consideration accordingly.  

The record reflects that the veteran requested a hearing 
before a Member of the Board in Washington, D.C.; however, 
the veteran's representative, on his behalf, later canceled 
the hearing which was scheduled for May 8, 2001.  The Board 
also notes that in his August 2000 substantive appeal (VA 
Form 9), it appears that the veteran is claiming entitlement 
to compensation for right ear hearing loss which he claims 
was caused while he was at the Memphis VA Hospital and water 
was sprayed inside his ear.  As the RO has yet to consider 
this claim pursuant to 38 U.S.C.A. § 1151, it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran has disabilities from injuries sustained in a 
fall from a porch on August 2, 1999.

3.  He was intoxicated at the time of the incident, but his 
intoxication has not been shown to be the proximate cause of 
the fall and resultant injuries.
CONCLUSION OF LAW

The veteran's disabilities from the August 2, 1999 accident 
are not due to his own willful misconduct, and the 
disabilities may be considered when determining entitlement 
to VA pension. 38 U.S.C.A. § 1521 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.1(n), 3.301(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Treatment records from Marion Baptist Medical Center showed 
that the veteran was triaged on August 2, 1999 at "0040" 
(12:40 a.m.), and it was noted that he had hit his head and 
"fell off porch".  It was noted that he smelled of ETOH 
(alcohol) and had a hematoma to the forehead.  His wife 
reported moving the veteran from "where he was to another 
house then to another house".  A blood alcohol test, which 
was administered on August 3, 1999 at "0100" (1:00 a.m.), 
showed that the veteran's blood alcohol content was "145. 
mg/dl", and was found to be "high"; the normal range was 
reported to be "0. - 100."  A toxicology report administered 
on August 3, 1999 at 12:56 a.m. and a urinalysis drug screen 
administered on August 23, 1999 at 12:55 a.m. were negative.

Treatment records from North Mississippi Medical Center 
showed that the veteran was admitted, via ambulance, on 
August 3, 1999 with a diagnosis of quadriplegia.  For the 
"history of the present illness", it was noted that at 
approximately noon on the previous day, the veteran was 
"consuming alcohol when he fell from the front porch of the 
building he was in".  He was reportedly found in the yard 
when his wife came looking for him, and his wife had some 
friends put him in a car and take him back to the house where 
they were staying.  At some point, they reportedly became 
worried about the veteran and 911 was alerted, and the 
veteran was evaluated at a hospital in Alabama and determined 
to have a spinal cord injury and then transferred to North 
Mississippi Medical Center for further care.  

On September 8, 1999 the veteran was discharged from North 
Mississippi Medical Center, via ambulance, to the Memphis VA 
Hospital Spinal Cord Unit.  It was noted that during the 
hospital course, the veteran was felt to have quadriplegia 
due to multilevel cervical spondylosis/stenosis resulting in 
a hemorrhagic intramedullary spinal cord contusion when he 
fell on the day of admission.  His discharge diagnoses 
included quadriplegia secondary to hemorrhagic intramedullary 
spinal cord contusion at C2-3, multilevel cervical 
spondylosis/stenosis, seizure disorder, peripheral vascular 
disease, hypertension, coronary artery disease, history of 
myocardial infarction, and history of peptic ulcer disease 
with gastrointestinal bleeding in the past.

In a VA Form 21-4176 (Report of Accidental Injury in Support 
of Claim for Compensation or Pension) the veteran reported 
that on the evening of August 2, 1999, he walked out onto a 
narrow front porch and his left knee locked up, "throwing 
[him] off balance", and when he tried to catch himself he 
reportedly fell off the front porch.  He reported that when 
he hit the ground he felt a burning sensation in his neck and 
could not move his legs.  He claimed he did not know that his 
"neck was broken, leaving [his] spinal cord severed" and he 
indicated that he was now a quadriplegic.  The veteran 
responded "no" to the question of whether there were 
"alcoholic intoxicants, narcotics, drugs or misconduct of any 
kind on the part of persons concerned involved in this 
accident".  He also reported receiving treatment at Marion 
Baptist Hospital on August 2, 1999, and at North Mississippi 
Medical Center from August 2, 1999 to the present.

In an examination report completed by Dominic M. Cannella, 
M.D. of North Mississippi Neurosurgical Services, P.A., on 
August 16, 1999, it was noted that the veteran was bedridden, 
could not dress unassisted, could not bathe unassisted, could 
not go to the bathroom unassisted, could not eat unassisted, 
and could not walk in and out of the home unassisted.  It was 
also noted that the veteran was a quadriplegic and no 
improvement was anticipated.  The diagnosis was "high 
quadriplegic".

In a January 2000 administrative decision, the RO found that 
the veteran's injuries due to a fall on August 2, 1999 were 
due to his own willful misconduct and that he was therefore 
not eligible for VA pension benefits based on these injuries 
or any complications from these injuries.  The RO found that 
based on the evidence of record and the blood alcohol level 
of the veteran, he was well over the standards listed in M21-
1, Part IV, Chapter 11.04, and therefore the veteran's 
injuries were therefore due to willful misconduct.  

In a March 2000 notice of disagreement the veteran's 
representative maintained on behalf of the veteran that he 
did not commit any acts of willful misconduct which led to 
his current disability.  The veteran's representative cited 
M21-1, Part IV, Chapter 11.04, and claimed that the RO failed 
to determine any tasks the veteran was performing at the time 
of the incident for which the veteran was not qualified.  The 
veteran's representative also cited 38 C.F.R. § 3.301(c)(2), 
which provides that the "simple drinking of alcoholic 
beverage is not of itself willful misconduct".  

Analysis

Pension is payable to a veteran who has served for 90 days or 
more during a period of war and who is permanently and 
totally disabled from non-service-connected disability not 
the result of his willful misconduct.  38 U.S.C.A. § 1521; 38 
C.F.R. § 3.301(b).  Determinations of permanent total 
disability for pension purposes will be based on non-service-
connected disability "not the result of willful misconduct".  
38 C.F.R. § 3.314(b)(2).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of, or wanton and reckless disregard of, its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. 
§ 3.301(n). 

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance, or under conditions which would raise a 
presumption to that effect, will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2).

The VA Adjudication Procedure Manual, M21-1, Part IV, Chapter 
11.04(a)(1) provides that willful misconduct is basically the 
intentional doing of something either with the knowledge that 
it is likely to result in serious injury or with a wanton and 
reckless disregard of the probable consequences.  Injury 
cannot be held due to willful misconduct on the basis of an 
act "malum in se" (inherently wrong in itself; immoral) or 
"malum prohibitum" (forbidden by positive law), unless the 
wrongful act was, in and of itself, the proximate or direct 
cause of the resulting injury.  A person is held responsible 
for disabling injuries or death resulting directly and 
immediately from indulgence in alcohol on an individual 
occasion.  Willful misconduct is the willingness to achieve a 
drunken state and, while in this condition, to undertake 
tasks for which the person is unqualified, physically and 
mentally, because of alcohol.  Determinations of willful 
misconduct in such instances will depend upon the facts 
found, and care must be exercised to guard against findings 
of willful misconduct on the basis of inconclusive evidence.  
An adverse determination requires that there must be 
excessive indulgence as the proximate cause of the disability 
or death in question.  In determining willful misconduct, 
laboratory tests bearing on the issue of alcoholic 
intoxication will be considered together with all other facts 
and circumstances.  A presumption that a person was under the 
influence of intoxicating liquor is created when a person's 
blood-alcohol percentage is .10 or more.  VA Adjudication 
Procedure Manual, M21-1, Part IV, Chapter 11.04(a)-(c).

In the instant case, the record reveals that on August 2, 
1999 the veteran fell off a porch, sustained injuries, and 
was eventually hospitalized.  When he was admitted to the 
hospital, he reported, he had been consuming alcohol at the 
time of the accident.  Blood alcohol tests were elevated, 
even though they were reportedly taken some 12 hours after 
the incident.  From the clinical evidence, it is beyond 
question that his quadriplegia resulted from this incident.

The veteran contends that the injuries he sustained on August 
2, 1999 were not due to any willful misconduct on his part, 
including alcohol intoxication, and that his injuries, and 
the residuals thereof, should not be excluded in determining 
his eligibility for disability pension.  In his report of 
accidental injury, the veteran denied he was intoxicated at 
the time of the incident, but there is overwhelming medical 
evidence from shortly after the accident which clearly shows 
alcohol within his system to a degree which amounts to 
willful misconduct.

While the veteran's intoxicated state constitutes willful 
misconduct, such is determinative only if it is the proximate 
cause of the fall and associated injuries. "Proximate cause" 
means that which, in a natural continuous sequence, unbroken 
by any efficient cause, produces injury, and without which 
the result would not have occurred.  Forshey v. West, 12 
Vet.App. 71 (1991) (citing Blacks Law Dictionary 1225 (6th 
ed. 1990)).  Proximate cause is a question of fact to be 
determined by all the evidence and circumstances surrounding 
an accident.

In the instant case, few details are known with regard to the 
cause of the veteran's fall from the porch on August 2, 1999.  
He was intoxicated at the time of the incident, which may 
have been a contributing factor, but such causation is not 
certain.  The veteran was not undertaking a potentially 
dangerous activity while intoxicated, such as driving a car, 
but presumably was only standing or walking on the porch just 
prior to the fall.  There has been no evidence from other 
sources indicating the cause of the fall.  In his accident 
report, the veteran indicated that the narrowness of the 
porch or his knee giving way could have been the cause.  
While his credibility is questionable, since in the same 
report he indicated that he was not intoxicated by alcohol at 
the time of the accident, it is not readily apparent that the 
porch, his knee or some other factor could have caused the 
fall.  Falls are common accidents for even sober individuals 
and may involve innocent circumstances such as a moment of 
inattention, a simple misstep, a misplaced object on a 
stairway, etc.  Given the available evidence, such innocent 
causes for the veteran's fall cannot be excluded, despite his 
intoxication at the time of the incident.

The Board finds that despite the veteran's intoxication 
(willful misconduct), it has not been shown by convincing 
evidence to be the proximate cause of his August 2, 1999 
accident and associated disabilities.  Thus such disabilities 
are to be considered in determining entitlement to pension.  
The RO will have to further review the veteran's pension 
claim, rating all his disabilities including those from the 
August 2, 1999 accident, and determine whether he is 
permanently and totally disabled.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by finding that his 
disability from the August 1999 injury was not the result of 
willful misconduct.  This action, prior to referring the 
claim to the RO for consideration of the merits under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).



ORDER

The appeal is granted, to the extent that the Board finds 
that the veteran's disabilities from an August, 1999 accident 
are not due to his own willful misconduct. Consistent with 
this decision, the RO shall further review the veteran's 
pension claim.  




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

